* Corpus Juris-Cyc. References: Boundaries, 9CJ, p. 241, n. 76; Husband and Wife; 30CJ, p. 856, n. 43; Trespass, 38Cyc, p. 1004, n. 74; On the question as to whether entering the land of another under mistake of fact is trespass, see 26 R.C.L. 939.
The appellants, Mrs. Fannie Teasley and her children, heirs at law of J.O. Teasley, deceased, instituted this suit against J.M. Roberson and his wife, Mrs. Allie Roberson, seeking to recover damages for the cutting of trees from the northwest quarter of the northeast quarter of section 20, township 2 north, range 3 east, in Simpson county. The declaration is in two counts; the first count being for the statutory penalty, and the second for the actual value of the trees alleged to have been cut and removed. There was a verdict and judgment for the defendants, from which this appeal was prosecuted. *Page 193 
This suit involves a controversy over the location of the eastern boundary line of the northwest quarter of the northeast quarter of said section 20 which is owned by the appellants. The appellee J.M. Roberson purchased the timber standing and growing on the forty acres of land which adjoins appellants' land on the east; and, it is alleged, and there is evidence tending to prove that, when he cut his timber, his employees went across the dividing line, and cut certain trees from the land of appellants. There was testimony to the effect that about fifteen years ago the dividing line between the said northwest quarter of the northeast quarter and the northeast quarter of the northeast quarter of said section was surveyed, established, and marked; the line so established being called the "McLaurin line." There was also testimony that, after the filing of this suit, this dividing line was again surveyed by the county surveyor, and that the line established by him was the correct line, and was a few feet east of the line established by the first survey, and that the appellee J.M. Roberson had cut timber west of both of these lines; the number of trees and the actual value thereof being testified to by witnesses for appellants.
The appellee J.M. Roberson and his witnesses testified that the line surveyed some fifteen years ago, and known as the "McLaurin line," had been recognized since that time as the dividing line, and that it was the correct line, and denied that appellee cut any timber west of this line. There was also testimony tending to show that one of the appellants pointed out to the appellee and the owner of the adjoining forty acres the old McLaurin line as the correct line.
At the conclusion of the testimony, the court peremptorily instructed the jury to return a verdict in favor of appellee Mrs. Allie Roberson; and the first assignment of error is based on the action of the court in granting this instruction. In support of this assignment, appellants rely on section 2521, Code 1906 (section 2189, Hemingway's *Page 194 
1927 Code), which provides, among other things, that:
"It shall not be lawful for the husband to rent the wife's plantation, houses, horses, mules, wagons, carts, or other implements, and with them, or with any of her means, to operate and carry on business in his own name or on his own account, but all business done with the means of the wife by the husband shall be deemed and held to be on her account and for her use, and by the husband as her agent and manager in business, as to all persons dealing with him without notice, unless the contract between the husband and wife which changes his relation, be evidenced by writing, subscribed by them, duly acknowledged, and filed with the chancery clerk of the county where such business may be done, to be recorded as other instruments."
The appellants contend that the evidence shows that, at the time the timber was cut, the appellee J.M. Roberson was carrying on, in his own name, the business of buying, selling, cutting, and shipping logs and timber, with teams, wagons, trucks, and other means belonging to his wife, Mrs. Allie Roberson; and, consequently, under the terms of this statute, the appellee Mrs. Roberson, as an undisclosed principal, is responsible to the appellants for the actual value of the timber shown to have been cut and removed from their lands; but we think the testimony wholly failed to show that this timber was purchased, or the business carried on, with the means of appellee Mrs. Allie Roberson, or that she received anything out of the business other than the support to which she was entitled from her husband. Consequently, there was no error in granting this instruction.
The appellants also assign as error the granting of an instruction which reads as follows:
"The court instructs the jury for the defendant that you may believe from all evidence of the case that the line run by Mr. Patterson, county surveyor, in the year 1926, on the land in controversy was correct, and you *Page 195 
may further believe that defendant cut timber, according to the Patterson line on land claimed by plaintiffs; yet, if you further believe from the evidence in the case that there was an old land line running north and south between the Teasley land and the Barwick land, and that such land line had been established there for more than ten years before the date of the cutting of this timber in question, and that the plaintiffs and their father in his lifetime had abided by, accepted, adopted, and claimed said line as the correct land line, and that the adjacent owners of said property dealt with them as the correct land line, and that one of the plaintiffs, J.L. Teasley, pointed out this old land line as the correct land line to defendant and to Bridges, then under the law this old land line became and was the correct land line in so far as the rights of plaintiffs and defendants were concerned, and in such case it will be your sworn duty to find for the defendant, and this is true, even though the county surveyor established a different line in the year 1926."
We think this instruction is erroneous. There was no testimony which would warrant the finding that the appellee, or his predecessors in title, acquired title to any land or timber east of the McLaurin line by adverse possession; and the fact that one of the appellants may have, by mistake, pointed out this old line as the correct line, did not confer upon appellee the right to cut any timber on the lands of the appellants. In the case ofEvans v. Miller, 58 Miss. 124, 38 Am. Rep. 313, this court said:
"That he was mistaken as to where the line was, no more deprived him of the right to claim compensation for his trees than to claim ownership in the soil from which they were taken. Consent given to the taking, or acquiescence in the taking, of that to which one supposes that he has no title, will not prevent a recovery of the thing taken, when the true title is subsequently discovered. It will acquit the party taking from all claim for damages, direct or consequential, but it will not divest title, nor prevent *Page 196 
the owner from recovering the actual value of his property."
The appellants also assign as error the refusal of the following instructions:
"The court instructs the jury for the plaintiff that, though you may believe from the evidence in the case that the defendant cut said timber through mistake, still, if you believe he cut and removed same from the land of plaintiff, he is liable under the law to plaintiff for the actual value of said timber."
"The court instructs the jury for the plaintiffs that, if you believe by a preponderance of the testimony in this case that defendant cut and removed any of the timber sued for in the declaration from the lands of plaintiffs, then it is your duty under the law to find for plaintiffs, and to assess the damages in a sum equal to the value of such timber as shown by the testimony to have been cut and removed by defendant, and this is true, even though you may believe that the defendant acted in the utmost good faith in cutting and removing such timber, and that Luther Teasley misled said defendant as to the boundary of said land by pointing out to him a line that was not the correct line."
We think these instructions should have been granted. The quotation from the Miller case, supra, establishes the doctrine, that a mistake as to where the boundaries of one's land are does not relieve such party from liability for the actual value of any timber cut from the lands of an adjoining landowner. The same doctrine is announced in 26 R.C.L., p. 939, in the following language:
"That the defendant acted under a mistake of fact is also no excuse for his act of trespass. Every one must know the boundaries of his own land; and, in an action quare clausumfregit against him for passing his own boundaries and entering the land of another, he cannot defend by showing his ignorance of the boundary lines, *Page 197 
even when the owner has failed to erect any artificial markings of his boundaries."
The judgment of the court below in favor of the appellee Mrs. Allie Roberson will therefore be affirmed; but, for the errors herein indicated, the judgment in favor of the appellee J.M. Roberson is reversed, and the cause remanded.
Affirmed in part, and reversed in part.